         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 1 of 7 Page ID #:1



    1 TONY TOOTELL, CA Bar No. 235032
        ttootell@foley.com
    2 FOLEY & LARDNER LLP
      555 SOUTH FLOWER STREET, SUITE 3300
    3 LOS ANGELES, CA 90071-2411
      TELEPHONE: 213.972.4500
    4 FACSIMILE: 213.486.0065

    5   Attorneys for Plaintiff
        NBF Holdings Canada Inc.
    6

    7

    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    NBF Holdings Canada Inc., a Canadian      Case No. 2:20-cv-01946
        corporation,
  12
                                     Plaintiff,   PLAINTIFF’S COMPLAINT FOR
  13                                              BREACH OF CONTRACT AND
                    vs.                           DECLARATORY RELIEF
  14
        MusclePharm Corporation, a Nevada
  15    corporation,
                                                  DEMAND FOR JURY TRIAL
  16                               Defendant.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                            COMPLAINT
                                                                   Case No. 2:20-cv-01946
4832-8027-6916.4
         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 2 of 7 Page ID #:2



    1              Plaintiff NBF Holdings Canada Inc. (“Nutrablend” or “Plaintiff”), by and through
    2   its undersigned counsel, brings this Complaint against MusclePharm Corporation
    3   (“MusclePharm” or “Defendant”) and respectfully alleges as follows:
    4                                             PARTIES
    5              1.    Plaintiff Nutrablend is and was at all times mentioned in this Complaint a
    6   corporation duly organized and existing under the laws of Ontario, Canada, with a principal
    7   place of business at 32 Cherry Blossom Road, Cambridge, ON, N3H 4R7.
    8              2.    Defendant MusclePharm is a corporation organized and existing under the
    9   laws of the State of Nevada, with a principal place of business at 4400 Vanowen St.,
  10    Burbank, CA 91505 United States.
  11                                   JURISDICTION AND VENUE
  12               3.    The Court has diversity jurisdiction under 28 U.S.C. section 1332.       In
  13    addition, the amount in controversy exceeds the jurisdictional requirements.
  14               4.    Venue in the Central District of California is proper pursuant to 28 U.S.C.
  15    sections 1391(a)(2) and (b)(3) because a substantial part of the events or omissions on
  16    which the claims asserted herein are based occurred in this District.
  17                                     FACTUAL BACKGROUND
  18               5.    Nutrablend is a Canadian-based manufacturer of blended health nutrition
  19    products in the health nutrition industry. Nutrablend’s corporate headquarters and sales
  20    team are located in Cambridge, Ontario. Nutrablend’s manufacturing operation is located
  21    in Lancaster, New York.
  22               6.    Nutrablend’s manufacture of blended health nutrition products commences
  23    with the purchase of various ingredients—i.e., protein whey, maltose, various flavouring
  24    ingredients, and amino acids—which Nutrablend then blends and packages for sale to other
  25    manufacturers of health nutrition products, who then market the products at the retail level.
  26               7.    After Nutrablend completes an order, some of Nutrablend’s customers,
  27    including MusclePharm, pick up Nutrablend’s blended and packaged health nutrition
  28    products at Nutrablend’s warehouse in Lancaster, New York. These customers then either

                                                                                    COMPLAINT
                                                    -1-                    Case No. 2:20-cv-01946
4832-8027-6916.4
         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 3 of 7 Page ID #:3



    1   deliver the product directly to their own customer store or to their warehouse.
    2              8.    MusclePharm is a publicly traded sports nutrition company that develops,
    3   manufactures, and markets sports nutrition products.
    4              9.    Prior to July 29, 2019, Nutrablend and MusclePharm entered into negotiations
    5   regarding the sale and delivery of vitamin supplements manufactured by Nutrablend and
    6   an oral agreement (“Agreement”) was made between the parties whereby MusclePharm
    7   would place purchase orders with Nutrablend for blended health nutrition products, and
    8   Nutrablend would manufacture and supply blended health nutrition products for
    9   MusclePharm to pick up at Nutrablend’s warehouse.
  10               10.   During the course of business, Nutrablend established a $4 million USD credit
  11    limit for MusclePharm, with payment due no later 45 days after a purchase order’s posting
  12    date.
  13               11.   On several occasions, however, due to MusclePharm’s financial difficulties it
  14    communicated to Nutrablend, Nutrablend agreed to receive delayed payments past the 45-
  15    day payment deadline.
  16               12.   However, in or around August 2019, after MusclePharm consecutively failed
  17    to make past due weekly payments on prior purchase orders Nutrablend rescinded its
  18    agreement to receive further delayed payments.
  19               13.   Accordingly, Nutrablend has since placed MusclePharm’s account on a
  20 shipping and production hold.

  21               14.   On or about September 10, 2019, MusclePharm’s CEO telephoned
  22 Nutrablend’s CEO in an attempt to work out a payment plan for MusclePharm’s past due

  23 balances going forward.

  24               15.   However, between November 28, 2019 and the date of filing of this
  25 Complaint, MusclePharm has only remitted $100,418.75 to Nutrablend for past due

  26 balances—with 54 balances outstanding for more than 120 days past the 45-day due date.

  27               16.   As of the date of filing of this Complaint, MusclePharm has an outstanding
  28 balance of $3,085,641.52 USD in past due payments for delivered orders.

                                                                                     COMPLAINT
                                                    -2-                     Case No. 2:20-cv-01946
4832-8027-6916.4
         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 4 of 7 Page ID #:4



    1              17.   The $3,085,641.52 USD balance has been accrued from July 29, 2019 through
    2   December 31, 2019 via eighty (80) separate invoices and charges ranging in amounts from
    3   $22.60 to $459,625.08 USD.
    4              18.   The first payment of MusclePharm’s past due balances was due on September
    5   12, 2019, and the most recent on January 12, 2020.              A true and correct copy of
    6   MusclePharm’s statement account with Nutrablend dated January 7, 2020 is attached
    7   hereto as Exhibit A.
    8              19.   MusclePharm has not timely paid the invoices and charges owed to
    9   Nutrablend, despite Nutrablend’s good faith efforts to work with MusclePharm to collect
  10    this payment, including conversations involving the parties’ counsel.
  11               20.   On February 6, 2020, Nutrablend’s counsel sent MusclePharm’s counsel a
  12    demand letter seeking payment of the outstanding amount due of $3,085,641.52 by close
  13    of business on Wednesday, February 12, 2020.
  14               21.   Nutrablend recently learned through a publicly available order released by the
  15    Securities and Exchange Commission (“Commission”) on September 8, 2015 that when
  16    MusclePharm became a public company in 2010, it was unprepared for the Commission’s
  17    reporting requirements and lacked sufficient infrastructure to support its rapid growth.
  18               22.   Nutrablend further learned through the Commission’s order that
  19    MusclePharm’s revenues greatly increased each year (i.e., MusclePharm’s reported
  20    revenue was $3M in 2010, $17M in 2011, $67M in 2012 and $111M in 2013).
  21    MusclePharm’s senior management lacked public company or accounting experience.
  22    While the company focused on revenue growth, it failed to establish sufficient internal
  23    controls and keep proper books and records.
  24               23.   As a result, between 2010 and 2013, MusclePharm engaged in a series of
  25    accounting and disclosure failures that resulted in the company filing materially false and
  26    misleading filings with the Commission from 2010 through July 2014. Specifically,
  27    MusclePharm failed to disclose perquisite compensation to its executive officers, failed to
  28    disclose related party transactions, failed to disclose bankruptcies of its executive officers,

                                                                                      COMPLAINT
                                                     -3-                     Case No. 2:20-cv-01946
4832-8027-6916.4
         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 5 of 7 Page ID #:5



    1   and committed other financial statement, accounting, and disclosure failures. Additionally,
    2   MusclePharm engaged in the unregistered offer and sale of its securities.
    3                                              COUNT I
    4                                     BREACH OF CONTRACT
    5              24.   Nutrablend hereby realleges and incorporates by reference each and every
    6 foregoing paragraph of this Complaint as if fully set forth herein.

    7              25.   Since the respective parties are from Canada and the United States—both of
    8 which have signed and ratified the United Nations Convention on Contracts for the

    9 International Sale of Goods (“CISG”)—and since this dispute involves “contracts of sale

  10 of goods between parties whose places of business are in different States . . . when the

  11 States are Contracting States,” the CISG applies to this case. See 15 U.S.C. App. Art.

  12 1(1)(a); see also Asante Technologies, Inc. v. PMC-Sierra, Inc., 164 F. Supp. 2d 1142

  13 (N.D. Cal. 2001).

  14               26.   The Agreement constitutes a valid and enforceable contract existing between
  15 Nutrablend and MusclePharm.

  16               27.   Nutrablend currently has eighty (80) separate invoices and charges related to
  17 the manufacture and supply of health nutrition products to MusclePharm pursuant to the

  18 terms of the Agreement.

  19               28.   MusclePharm breached, and continues to breach, the terms of the Agreement
  20 by failing to remit payment for the outstanding invoices totaling $3,085,641.52 USD,

  21 which accrued from July 29, 2019 through December 31, 2019.

  22               29.   As a legal and proximate result of MusclePharm’s breach of the Agreement,
  23 Nutrablend has incurred and continues to incur damages.

  24               30.   By virtue of the foregoing, Nutrablend is entitled to an award of damages in
  25 an amount to be determined at trial, but not less than $3,085,641.52 USD.

  26                                               COUNT II
  27                                      DECLARATORY RELIEF
  28
                   31.   Nutrablend hereby realleges and incorporates by reference each and every
                                                                                     COMPLAINT
                                                    -4-                     Case No. 2:20-cv-01946
4832-8027-6916.4
         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 6 of 7 Page ID #:6



    1   foregoing paragraph of this Complaint as if fully set forth herein.
    2              32.   An actual controversy has arisen and now exists between Nutrablend and
    3 MusclePharm regarding the past due payment for Nutrablend’s manufacture and supply of

    4 blended health nutrition products to MusclePharm pursuant to various purchase orders.

    5              33.   Nutrablend contends that MusclePharm was obligated to remit payment on its
    6 purchase orders for blended health nutrition products no later than the 45-day deadline

    7 accompanying MusclePharm’s $4 million USD credit line with Nutrablend.

    8              34.   MusclePharm refuses to remit payment on its past due balances for the eighty
    9 (80) outstanding invoices related to Nutrablend’s manufacture and supply of blended health

  10 nutrition products pursuant to the parties’ Agreement.

  11               35.   As such, a determination and declaration of the parties’ rights are necessary
  12 and appropriate at this time in order to avoid the potential for future additional lawsuits,

  13 and in order to determine whether MusclePharm must remit the outstanding balances for

  14 the blended health nutrition products it ordered and accepted from Nutrablend.

  15                                             JURY DEMAND
  16               36.   Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Nutrablend
  17 demands a trial by jury on all issues triable as such.

  18                                           PRAYER FOR RELIEF
  19               WHEREFORE, Nutrablend respectfully requests that the Court enter judgment
  20    against MusclePharm as follows:
  21               A.    A judgment that MusclePharm has breached the contract between Nutrablend
  22    and MusclePharm for the sale of blended health nutrition products;
  23               B.    Damages in the amount of at least $3,085,641.52;
  24               C.    Declaratory relief;
  25               D.    Pre-judgment interest to the extent permitted by law;
  26               E.    The costs of this action;
  27               F.    Attorneys’ fees; and
  28               G.    Such other relief as the Court may deem just and proper under the

                                                                                     COMPLAINT
                                                     -5-                    Case No. 2:20-cv-01946
4832-8027-6916.4
         Case 2:20-cv-01946-SB-AFM Document 1 Filed 02/27/20 Page 7 of 7 Page ID #:7



    1   circumstances.
    2

    3   DATED: February 27, 2020             FOLEY & LARDNER LLP
    4                                        Tony Tootell

    5

    6
                                             /s/ Tony Tootell
    7                                        Tony Tootell
                                             Attorneys for Plaintiff
    8                                        NBF Holdings Canada Inc.
    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                                            COMPLAINT
                                             -6-                   Case No. 2:20-cv-01946
4832-8027-6916.4
